Checo v Express, LLC (2019 NY Slip Op 07857)





Checo v Express, LLC


2019 NY Slip Op 07857


Decided on October 31, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 31, 2019

Friedman, J.P., Kapnick, Kern, Singh, JJ.


10252 21812/17E

[*1] Amparo Checo,	 Plaintiff-Respondent,
vExpress, LLC, Defendant-Appellant.


Perez & Morris LLC, New City (Michael J. Glidden of counsel), for appellant.
Melcer Newman PLLC, New York (Jeffrey B. Melcer of counsel), for respondent.

Order, Supreme Court, Bronx County (Donna M. Mills, J.), entered January 23, 2019, which denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff has sufficiently raised a factual issue based on her deposition testimony that the stool collapsed when she attempted to sit on it, and any inconsistencies in her testimony in this regard raise credibility issues for a jury to determine (see Narvaez v 2914 Third Ave. Bronx, LLC, 88 AD3d 500, 501 [1st
Dept 2011]).
We have considered defendant's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 31, 2019
CLERK